Citation Nr: 1750629	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  03-00 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected carpometacarpal joint arthritis/pseudoarthrosis of the right thumb from May 27, 1980 to September 23, 1990.  

2.  Entitlement to an evaluation in excess of 20 percent for service-connected carpometacarpal joint arthritis/pseudoarthrosis of the right thumb since September 24, 1990.

3.  Entitlement to an evaluation in excess of 0 percent for service-connected arthritis of the left thumb, associated with traumatic arthritis of the right thumb.


REPRESENTATION

Veteran represented by:	James Fausone, Attorney



ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 1999 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In the July 1999 rating decision, the RO determined that clear and unmistakable error (CUE) had been made in a September 1980 rating decision denying entitlement to service connection for residuals of a right thumb injury, and granted an award of service connection for the Veteran's right thumb disability with an evaluation of 10 percent effective May 27, 1980, and an evaluation of 20 percent effective September 24, 1990.  The Veteran has appealed the assigned ratings for his service-connected right thumb disability. 

Although this claim was previously denied by the Board in June 2010, the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2011, the Court Clerk signed a Joint Motion for Partial Remand (JMPR) ordering that the portion of the Board's June 2010 decision that denied the Veteran's claim for higher initial evaluations for his service-connected carpometacarpal joint arthritis/pseudoarthrosis of the right thumb be vacated and remanded for readjudication.  The parties to the JMPR noted that the Veteran had abandoned his appeal of the Board's denial of his claim for an earlier effective date for the grant of service connection for his right thumb disability.  The case was returned to the Board and remanded in November 2011 for further development.  The case has again returned to the Board for additional appellate action.


FINDINGS OF FACT

1.  When resolving all reasonable doubt in favor of the Veteran, for the period between May 27, 1980 and September 23, 1990, his carpometacarpal joint arthritis/pseudoarthrosis of the right thumb manifested symptoms that more closely approximated unfavorable ankylosis of the thumb.

2.  When resolving all reasonable doubt in favor of the Veteran, for the period since September 23, 1990, his carpometacarpal joint arthritis/pseudoarthrosis of the right thumb manifested symptoms that more closely approximated unfavorable ankylosis of the thumb.

3.  When resolving all reasonable doubt in favor of the Veteran, for the entire period on appeal, his arthritis of the left thumb manifested symptoms that more closely approximated a degree of functional limitation analogous to the level of disability corresponding to a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but not higher, for carpometacarpal joint arthritis/pseudoarthrosis of the right thumb from May 27, 1980 to September 23, 1990 have been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5152, 5228, 5152 (2017).

2.  The criteria for an evaluation in excess of 20 percent for carpometacarpal joint arthritis/pseudoarthrosis of the right thumb since September 23, 1990 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5152, 5224, 5228.

3.  The criteria for an increased evaluation of 20 percent, but not higher, for arthritis of the left thumb, associated with traumatic arthritis of the right thumb have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5228.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In the November 2011 remand, the Board directed the AOJ to attempt to locate Volume II of the Veteran's claims folder, obtain any outstanding VA treatment records, and schedule him for a VA examination.  An August 2016 VA memorandum indicated that the missing Volume II records were unable to be located after an exhaustive search.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The record reflects that VA obtained the Veteran's updated VA treatment records, as well as private treatment records that he identified, and he was afforded VA examinations regarding his right and left thumb disabilities in February 2017.  Although the Veteran's claim pertaining to his left thumb disability was certified to the Board prior to the February 2017 VA examination, he waived AOJ consideration of this new evidence in a September 2017 letter.  Therefore, the Board will proceed with adjudication of all three issues listed above.

There is no indication that any failure on the part of VA to provide additional notice or assistance would reasonably affect the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14, do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45.  Concerning DeLuca, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  Johnston v. Brown, 10 Vet. App. 80 (1997).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are related considerations.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 
In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed herein, the Board has considered the staged rating periods assigned by the RO; moreover, no additional staged rating periods are warranted. 

III.  Evaluation in Excess of 10 Percent for the Right Thumb From May 27, 1980 to September 23, 1990

The Veteran's service-connected right thumb disability is rated as 10 percent disabling from May 27, 1980 to September 23, 1990 under DC 5224-5010, for traumatic arthritis of the thumb.  38 C.F.R. § 4.71a, DCs, 5010, 5224.  The Board notes that the Veteran is right handed and for purposes of evaluation it will be considered his dominant hand.

Under DC 5224, the higher, maximum 20 percent disability rating is warranted only when there is unfavorable ankylosis of the thumb.  DC 5224.  A note for DC 5224 also advises that consideration should be given to whether evaluation under amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Traumatic arthritis is rated under DC 5010, and states that the disability is rated in the same way as degenerative arthritis under DC 5003.  Degenerative arthritis that is established by x-ray findings is rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  DC 5003.  Limitation of motion of the thumb is rated under DC 5228, and the higher, maximum 20 percent rating is warranted only when there is a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

The Veteran's service treatment records indicate that he had an operation to fuse the carpal/metacarpal joint of his right thumb in January 1974.  A March 1974 record indicated that the Veteran had arthritis of the carpal/metacarpal joint of his right thumb.  A May 1974 record indicated that he was experiencing a weakened grip in his right hand.  A June 1974 consultation report stated that x-rays showed apparent pseudoarthrodesis, indicating the joint was artificially fused, and that the Veteran reported continued pain in the operative area and a weakened grip.  In a different June 1974 record, the treating physician indicated that he doubted the Veteran had a pseudoarthrodesis, and stated that further exploration was not recommended because he did not desire to undergo another surgery or to continue active duty service.  

A September 1990 treatment record from the clinic at the Veteran's employer indicated that he felt like his thumb dislocated while picking up a tool.  He stated that he had been hampered with the use of his right thumb since his prior surgery in 1974, and experienced symptoms such as weakened grip, pain when writing, and difficulty lifting objects.  In a subsequent September 1990 private medical record, the treating physician noted that after entering the civilian workforce, the Veteran noted that excessive use of his right thumb in any capacity caused him pain and associated swelling.  X-rays indicated marked degenerative changes of the metacarpotrapezial joint, with bony fragmentation, irregular joint surface, and loss of joint space.  The physician stated that the joint was severely damaged and that the Veteran would likely require fusion of the joint to eliminate pain and improve strength.

In a January 2017 VA contract medical opinion, the examiner stated that a radiology report from March 1990 detailed severe degenerative arthritis of the first carpal/metacarpal joints bilaterally, which would support that the disability had been present for some time.  He opined that it would be within reasonable medical probability that the Veteran had symptoms between May 1980 and September 1990, but could not give specific details due to a lack of records for reference.  The examiner indicated that there was no ankylosis during this timeframe based upon the reports of failed fusion of the joint.  He stated that it was his opinion that the Veteran's disability during the subject period was not analogous to or more closely related to unfavorable ankylosis, noting that he was working and apparently retained the ability to perform work with his hands, grip, and grasp.  The examiner also noted that the Veteran's x-rays remained relatively stable from March 1990 forward, and evidenced ununited attempted arthrodesis with residual bony deformity.  The examination revealed symptoms of limited range of motion, pain, and deformity consistent with the reported x-ray findings, and the examiner opined that the Veteran had persistent disability of his right hand as a result of his right thumb service-connected disability.  
Although the January 2017 examiner indicated that the Veteran's right thumb disability was not analogous to unfavorable ankylosis during the subject time period, he also indicated that his thumb remained in roughly the same condition for the 27 year period since 1990, during which it has been rated as 20 percent disabling.  As noted by the September 1990 examiner, the failed fusion attempt resulted in severe damage to the Veteran's joint, demonstrating marked degenerative changes and evidencing "long standing metacarpotrapezial joint osteoarthritis."  Additionally, the original course of treatment for the Veteran's right thumb injury in 1974 was to fuse the carpal/metacarpal joint.  This indicates that obtaining favorable ankylosis of his right thumb through a fusion operation was considered to be an improvement on its condition at that time.  The Veteran's treatment records during and after service indicate that the operation was ultimately unsuccessful and additional surgical procedures could have been of benefit, with the September 1990 physician stating that fusing the joint would eliminate pain and improve strength.

The record reflects that the Veteran was diagnosed with arthritis in 1974, and experienced symptoms such as weakened grip, pain, and swelling since his original surgery.  Additionally, the September 1990 private physician indicated that the Veteran's right thumb arthritis was already long standing at that point, and the January 2017 examiner observed that the condition of his right thumb remained fairly consistent for the 27 years since the 1990 private examination.  Therefore, the Board finds that the condition of his right thumb between 1980 and 1990 was similar to condition of his thumb at the time of the 1990 examination.  

The medical evidence of record indicates that the disability was more severe during the subject timeframe than if his carpal/metacarpal joint had been favorably fused.  However, the January 2017 examiner opined that the Veteran's right thumb disability was not analogous to that of unfavorable ankylosis, basing his conclusion on the fact that the Veteran was able to perform work with his hands, grip, and grasp.  DC 5224 does not indicate that unfavorable ankylosis would render an affected thumb to be entirely useless.  Since it is ultimately unclear from the available evidence whether the Veteran's level of disability of his right thumb more closely approximates a 10 percent rating or a 20 percent rating under either DC 5224 or DC 5010, the Board resolves all reasonable doubt in his favor and finds that a rating of 20 percent for the Veteran's right thumb disability for the period from May 27, 1980 to September 23, 1990 is warranted.

The Board considered whether a higher evaluation was warranted under a different diagnostic code, as a 20 percent rating represents the maximum statutory rating for the subject disability under DC 5224 and 5228.  However, in this case, a higher rating would only be applicable if the Veteran's right thumb disability warranted amputation or could be evaluated consistent with amputation under 38 C.F.R. 4.71a.  See DC 5224 Note.  The record does not indicate that amputation of his right thumb was warranted or suggested at any time before September 23, 1990 or that the symptomology of the Veteran's right thumb disability would allow evaluation consistent with amputation.  Further, the record does not indicate that an additional evaluation was warranted for resulting limitation of motion of other digits or interference with the overall function of the hand during that time.  The Board also finds that the 20 percent disability rating for the thumb represents the maximum rating relating to range of motion for a right thumb disability, and a higher rating under DeLuca is not warranted.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

IV.  Evaluation in Excess of 20 Percent for the Right Thumb Since September 23, 1990

The Veteran's service-connected right thumb disability is rated as 20 percent since September 23, 1990 under DC 5224-5010, for traumatic arthritis of the thumb.  As noted above, the Veteran's current 20 percent rating for his right thumb disability is the maximum statutory rating available under DCs 5224 and 5010.  Again, a higher rating would only be applicable if the Veteran's right thumb disability warranted amputation or could be evaluated consistent with amputation under 38 C.F.R. 4.71a.  See DC 5224 Note.  However, the record does not indicate that amputation of his right thumb was warranted or suggested at any time since September 23, 1990 or that the symptomology of the Veteran's right thumb disability would allow evaluation consistent with amputation.  January 2014, June 2015, and January 2017 VA examinations all indicated that the disability and functional loss of the Veteran's right thumb did not reach a level where no effective function remained and where he would be equally served by amputation, and the record does not otherwise indicate that amputation of the Veteran's thumb was previously warranted.  

Also, the record does not indicate that an additional evaluation was warranted for resulting limitation of motion of other digits on the Veteran's right hand or for interference with the overall function of the hand since September 23, 1990.  The examiner further noted that although his right thumb disability did not result in limitation of motion of other digits, it did interfere with the overall function of his hand.  He stated that the Veteran was able to oppose the thumb, which enables him to still perform gripping and grasping, albeit with some lack of strength.  The examiner also stated that there was some loss of motion of the fingers on the right hand, which contributed to the functional loss.  The Board recognizes the conflict of the examiner's statements and notes that the examination report does show limited range of motion for other digits of the right hand, although not to an individually compensable degree.  The section of 38 C.F.R. § 4.71a entitled "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand" at subsection (2) states:

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.

Subsection (5) states that if there is limitation of motion of two or more digits, they are each evaluated separately and the evaluations are combined.

As previously indicated, the limitation of motion for the digits other than the thumb on the Veteran's right hand do not rise to a compensable level.  Therefore, there would be no increase in the overall rating under subsection (5).  As stated above, the Veteran's right thumb disability is rated as 20 percent disabling since September 23, 1990 based upon residual traumatic arthritis associated with a failed joint fusion operation.  The medical evidence clearly indicates that the disability does not warrant amputation of the thumb, and the Veteran does retain limited use of his thumb and right hand overall.  Under the diagnostic codes concerning both ankylosis and limitation of motion, the maximum rating is equivalent to the current 20 percent rating.  Therefore, the current rating best represents the overall disability and assignment of a higher rating is not warranted under subsection (2).  Finally, the Board again finds that the 20 percent disability rating for the thumb represents the maximum rating relating to range of motion for a right thumb disability, and a higher rating under DeLuca is not warranted.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  

Accordingly, a rating in excess of 20 percent for the period since September 23, 1990 is denied.  

V.  Evaluation of Left Thumb

The Veteran's service-connected left thumb disability is rated as 0 percent disabling since June 5, 2007 under DC 5003-5228, for arthritis of the thumb associated with traumatic arthritis of the right thumb.  DCs, 5003, 5228. 

Diagnostic Code 5228 for limitation of motion of the thumb states that a 10 percent evaluation is warranted for limitation of motion of the thumb with a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers (major or minor).  A maximum 20 percent evaluation is warranted for limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers (major or minor).  DC 5228.

While the record does not indicate that the Veteran's left thumb disability ever produced range of motion results satisfying the aforementioned criteria for a 10 or 20 percent evaluation, the medical evidence of record shows that his left thumb disability resulted in substantial functional loss during the period on appeal. 
The Veteran's post service treatment records note a deformity of the base of the left first metacarpal and moderately severe degenerative changes to the right and left first carpal/metacarpal joints as early as an October 1999 emergency room log present in the Veteran's SSA records.  An October 2007 VA rheumatology record indicated the he had bilateral degenerative joint disease of the carpal/metacarpal joints, and that the functionality of his left hand was decreased due to his pain.  In an August 2008 private treatment record, received August 2010, the Veteran's private physician stated that he experienced severe and incapacitating pain and dysfunction of bilateral thumb basal joints.  This indicates that functional loss associated with the Veteran's left thumb disability was present during the entire period on appeal.

A June 2009 VA contract examination indicated that the Veteran experienced regular pain in his left thumb that could be elicited by physical activity and stress.  The examiner stated that due to disability related to both of his thumbs he was limited to basic activities of daily living and needed assistance with dressing due to pain in his hands and wrist.  The examiner noted that the Veteran had difficulty tying shoelaces with both hands, could not fasten a button with either hand, and had difficulty picking up a piece of paper and tearing it with either hand.  The examiner further indicated that there was a bony prominence on the base of both thumbs which were very tender to palpation, with the left being bigger and more tender than the right.  The examiner noted that the function of the Veteran's let thumb was limited by pain, fatigue, weakness, and lack of endurance following repetitive use, with pain having the primary functional impact.  The examiner ultimately found that the effect of the Veteran's condition was that he was able to do his basic activities of daily living but needed assistance.

Both an August 2010 private treatment record and an August 2010 VA orthopedic surgery note indicated that x-rays showed severe osteoarthritis of the left thumb carpal/metacarpal joint and recommended surgery.  

Recent VA examinations further highlight the substantial degree of functional loss caused by the Veteran's left thumb disability.  At a June 2015 VA contract examination the Veteran reported symptoms of constant dull pain that increases when using his left hand, swelling, tenderness, painful motion, and decreased mobility.  He also reported experiencing flare ups of his symptoms resulting in additional functional loss.  The examiner indicated functional loss involving pain, weakness, fatigability, and incoordination.  

A January 2017 VA examination indicated that the Veteran had arthritis of the left hand and experienced flare ups described as swelling, pain, weakness, and cramping.  The Veteran reported functional loss due to painful motion of both thumbs including an inability to lift heavy objects, perform repetitive activities, pull, or grip.  The examiner noted pain on examination with functional loss, and indicated that limited range of motion impeded the Veteran's ability to grip and decreased his dexterity.  He further noted a large bony deformity of the carpal/metacarpal joint of the left thumb which was painful to touch and during range of motion.  The Veteran exhibited objective evidence of pain on non-weight bearing testing and passive range of motion testing of his left hand.  The examiner stated that "presently his left thumb service related disability is greater than that of the stable right thumb."

The record indicates that his left thumb arthritis results in functional loss involving pain, weakness, fatigability, and incoordination.  The medical evidence indicates that the condition of the Veteran's left thumb is severe.  The Board notes that the record does not indicate that ankylosis of the Veteran's left thumb was ever present, that his left thumb affected the range of motion of any other digits on his left hand, or that amputation of his thumb was ever warranted.  Therefore, pursuant to DeLuca, and in consideration of the Veteran's function loss and reduced range of motion, the Board finds that a maximum 20 percent rating under DC 5228 is appropriate.


ORDER

An evaluation of 20 percent, but no greater, for service-connected carpometacarpal joint arthritis/pseudoarthrosis of the right thumb for the period from May 27, 1980 to September 23, 1990 is granted.

An evaluation in excess of 20 percent, for service-connected carpometacarpal joint arthritis/pseudoarthrosis of the right thumb for the period since September 23, 1990 is denied.

An evaluation of 20 percent, but no greater, for service-connected arthritis of the left thumb is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


